             Case 1:20-cv-01666-MKV Document 14 Filed 07/10/20 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IBE TRADE CORP., a Delaware corporation,
and ALEXANDER ROVT,

Plaintiffs,                                                CIVIL ACTION NO. 1:20-cv-01666
                                                                      (MKV)
v.
                                                            MOTION FOR ADMISSION
ALEXANDER ANATOLYEVICH DUBINSKY                                PRO HAC VICE FOR
and TELERADIOKOMPANIA “STUDIA 1+1”,                        TERRELL CHASE OGLETREE
a Ukrainian limited liability company,

Defendants.

        Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern

District of New York, I, Terrell Chase Ogletree, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Defendant Teleradiokompania

“Studia 1+1” in the above-captioned action.

        I am in good standing in the bar of the State of Georgia and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred, or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.

        Dated: July 10, 2020.
                                              Respectfully Submitted,


                                              /s/ Terrell Chase Ogletree
                                              Terrell Chase Ogletree, Georgia Bar No. 579860
                                              ARNALL GOLDEN GREGORY LLP
                                              171 17th Street NW, Suite 2100
                                              Atlanta, Georgia 30363
                                              Phone: 404-873-8726
                                              Fax: 404-873-8727
                                              Email: chase.ogletree@agg.com




15141624v1
